DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020, 06/30/2021, 07/30/2021, 11/03/2021, and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “ILLUMINATION SYSTEM AND PROJECTION APPARATUS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light guide device, light splitting device, light converging device, first/second half reflecting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-26 recite in multiple occasion throughout the claims that an optical element is “pervious to” a light beam or part of a light beam.  Such limitations are interpreted as the optical element’s optical property being transmissive to light.  They are not interpreted as having the optical element transmitting the light beam recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 14 recite the “first half reflecting element configured to reflect a part of a light beam and is pervious to another part of the light beam.”  It is unclear whether the light beam is the first, second, third or first compensation light beam.
Claims 2-13 and 15-26 depend, directly or indirectly, on claims 1 or 14; hence they are also rejected.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-24 and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishii (US 20050117337 A1).
Regarding claim 1, Ishii teaches an illumination system (Fig. 2-4), comprising a first light source device 110 (1), a light guide device 120 (2), a light splitting device 130 (2’), and a light converging element 140 (72 and/or 3), wherein the first light source device 110 (1) is configured to provide a first light beam, a second light beam, a third light beam, and a first compensation light beam; the light guide device 120 (2) is configured to reflect the first light beam, the second light beam, the third light beam, and the first compensation light beam; the light splitting device 130 (2’) comprises a first half reflecting element 132 (a 20’ of 2A’/2B’/2C’), wherein the first half reflecting element 132 (a 20’ of 2A’/2B’/2C’) is configured to reflect a part of a light beam and is pervious to another part of the light beam; the light converging element 140 (72 and/or 3) is configured to receive a first combined light beam and a second combined light beam formed by the first light beam, the second light beam, the third light beam, and the first compensation light beam, wherein distances between light spots formed on the light converging element 140 (72 and/or 3) by the first combined light beam and the second combined light beam and a central axis of the light converging element 140 (72 and/or 3) are both identical and greater than zero.

Regarding claim 2, Ishii further teaches a light uniforming element 150 (3) disposed on transmission paths of the first combined light beam and the second combined light beam, and the 
Regarding claim 15, Ishii further teaches the illumination system (Fig. 2-4) further comprises a light uniforming element 150 (3), the light uniforming element 150 (3) is disposed on transmission paths of the first combined light beam and the second combined light beam and is configured to convert the first combined light beam and the second combined light beam into the illumination light beam.
Regarding claims 3 and 16, Ishii further teaches the light guide device 120 (2) comprises a first reflecting element (V mirror and/or PBS in 2) configured to reflect the first light beam and the first compensation light beam (Fig. 2-4).
Regarding claims 4 and 17, Ishii further teaches the light guide device 120 (2) further comprises a first light splitting element (a PBS in 2) and a second light splitting element (the other PBS in 2), the first light splitting element (a PBS in 2) is configured to reflect the second light beam and is pervious to the first light beam and the first compensation light beam, and the second light splitting element (the other PBS in 2) is configured to reflect the third light beam and is pervious to the first light beam, the first compensation light beam, and the second light beam (Fig. 2-4).
Regarding claims 5 and 18, Ishii further teaches the light guide device 120 (2) further comprises a first light splitting element (a PBS in 2) configured to reflect the second light beam and the third light beam and being pervious to the first light beam and the first compensation light beam (Fig. 2-4).
Regarding claims 6 and 19, Ishii further teaches the light guide device 120 (2) further comprises a second half reflecting element (another PBS in 2) configured to reflect a part of the 
Regarding claims 7 and 20, Ishii further teaches the light guide device 120 (2) comprises a first reflecting element (mirror in 2), a first light splitting element (a PBS in 2), and a second light splitting element (the other PBS in 2), the first reflecting element (mirror in 2) is configured to reflect the third light beam, the first light splitting element (a PBS in 2) is configured to reflect the second light beam and is pervious to the third light beam, and the second light splitting element (the other PBS in 2) is configured to reflect the first light beam and the first compensation light beam and is pervious to the second light beam and the third light beam (Fig. 2-4).
Regarding claims 8 and 21, Ishii further teaches the first half reflecting element 132 (a 20’ of 2A’/2B’/2C’) is configured to reflect a part of the first light beam and a part of the first compensation light beam and is pervious to another part of the first light beam and another part of the first compensation light beam (Fig. 2-4).
Regarding claims 9 and 22, Ishii further teaches the first half reflecting element 132 (a 20’ of 2A’/2B’/2C’) is further configured to be pervious to the first light beam and the first compensation light beam (Fig. 2-4).
Regarding claims 10 and 23, Ishii further teaches the light splitting device 130 (2’) further comprises a second reflecting element (a 21’), and the first half reflecting element 132 (a 20’ of 2A’/2B’/2C’) is disposed between the light guide device 120 (2) and the second reflecting element (a 21’).
Regarding claims 11 and 24, Ishii further teaches the light splitting device 130 (2’) further comprises a third half reflecting element (other 20’), the first half reflecting element 132 
Regarding claims 13 and 26, Ishii further teaches a number of the first light source device 110 (1) is two, the light guide device 120 (2) comprises a first reflecting element (2), and the first reflecting element (2) comprises a first portion (a PBS) and a second portion (another PBS), wherein the first portion (a PBS) is configured to reflect the first light beam and the first compensation light beam and is pervious to the second light beam and the third light beam, and the second portion (another PBS) is configured to reflect the second light beam and the third light beam and is pervious to the first light beam and the first compensation light beam.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii.
Regarding claims 12 and 25, Ishii does not explicitly teach the illumination system further comprises a second light source device, the second light source device is configured to provide a fourth light beam, a fifth light beam, a second compensation light beam, and a third compensation light beam, the light guide device 120 comprises a first reflecting element, and the first reflecting element comprises a first portion and a second portion, wherein the first portion is configured to reflect the first light beam and the first compensation light beam and is pervious to the fifth light beam and the third compensation light beam, and the second portion is configured to reflect the second light beam, the third light beam, and the third compensation light beam and is pervious to the fourth light beam and the second compensation light beam.
Having a second light source as claimed requires only duplicating the first light source (1).  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20210191250 A1, US 20190310539 A1, US 20170176845 A1, US 20140354956 A1, US 9004699 B2, and US 20090262309 A1, disclose beam splitting and combining arrangement of light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882